Casey, J. (concurring in part and dissenting in part).
Because we find no abuse of discretion by Surrogate’s Court in the dismissal of those two claims (now here on appeal) which seek removal of respondent, the decree appealed from should, in our view, be affirmed.
In regard to the first claim, we agree with the majority that it lacked a valid basis for removal of respondent. As to the second claim, however, we believe that the discretion of Surrogate’s Court was not abused in also dismissing it summarily for insufficiency. Conceding that respondent did fail to provide property damage insurance coverage for a time because she claimed the notices of premiums were not forwarded to her by petitioner, the fact remains undisputed that such coverage had been provided and was in place at the time of the filing of the petition. Therefore, contrary to the majority’s conclusion, there was no reason to consider the application as a motion for summary judgment and deny it, and to remit for further discovery in respect to this claim. Nor was there any reason to hold a hearing under SCPA 713 on that issue, for the underlying facts were admitted. Accepting those facts as established, Surrogate’s Court, in the proper exercise of its discretion, refused to remove respondent (see, Matter of Simon, 44 AD2d 570). Since respondent was designated by decedent as a person to whom letters testamentary should be issued, the power of the court to revoke those letters should be exercised sparingly (see, Cooper v Jones, 78 AD2d 423, 429; Matter of Israel, 64 Misc 2d 1035, 1043).
*933Surrogate’s Court properly found no merit in either contention and the decree appealed from should be affirmed in all respects.